IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


IN THE MATTER OF THE
PERSONAL RESTRAINT OF:                             No. 69785-4-1


ANDREW LEE BRANCH, JR.,                            DIVISION ONE


                      Petitioner.                  UNPUBLISHED OPINION


                                                   FILED:     qCt 2 8 2013
                                                                                           GD


       Per Curiam. Andrew Branch has filed a personal restraint petition challenging

the sentence imposed on his convictions of 16 counts of identity theft, one count of

second degree possession of stolen property, and one count of possession of cocaine

in King County Superior Court No. 09-1-01621-2 SEA. We accept the State's

concession that the trial court exceeded its authority in sentencing Branch on the

identity theft and property counts to a term of community custody of 9-12 months in

addition to a standard range term ofconfinement of 52 months.1 See RCW
9.94A.701(9). Because Branch was sentenced in August 2009, the trial court, not

Department of Corrections, has the obligation to reduce the term of community custody

to avoid a sentence in excess of the statutory maximum. State v. Boyd, 174 Wash. 2d
470, 275 P.3d 321 (2012); see ajso State v. Winborne, 167 Wash. App. 320, 329, 273
P.3d 454, review denied. 174 Wash. 2d 1019 (2012).




1 Possession of stolen property is not a "crime against a person" or a felony violation of RCW
69.50/52 and therefore, does not qualify for the imposition of community custody. RCW
9.94A.411.
No. 69785-4-1/2



      Accordingly, we remand to the trial court to amend the community custody term

consistent with RCW 9.94A.701(9) to 8 months for Counts I through XVI. See Boyd,

174 Wn.2d at 473. The judgment and sentence should also state that no community

custody is ordered for Count XVII.

      Remanded.




                               For the court:



                                                 )4x.fr~*t~   U^
                                                /-